DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
The election of Group I, claims 1 and 14-25 is affirmed in response filed 4/29/2022.  
Final Rejection
Claims 1 and 14-25 are pending for examination.  Claim 1 is independent.  Claims 26-32 are withdrawn.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 1 and 14-17 and 19, 21-25 under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2014/0302752 A1) is maintained.
The rejection of claims 18 and 20 under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2014/0302752 A1) as applied to claims 1 and 14-17 and 19, 21-25 above, and further in view of Panandiker et al. (WO2011123736A1) is maintained.
Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. Applicant’s urge that Tsuchiya et al. (US 2014/0302752 A1) uses abrasive grains for polishing and thus, the claims as amended exclude abrasive grains.  In response, see the new grounds of rejection below addressing that the instant specification and the claim amendments provide no guidance as to what is included or excluded from the term “abrasive grains”.  Furthermore, Applicants arguments cannot be found persuasive because in [0019] of Tsuchiya et al. teach colloidal silica reduces scratches and is preferred when polishing and this is the same colloidal silica in the polishing composition of the instant specification [0152] and [0216].  
Accordingly the teachings of Tsuchiya et al. are pertinent to the claims as presented for examination and the claim amendments are addressed below.  
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no definition of what being excluded by the claim limitation to “does not comprise abrasive grains”.  Examiner notes that [0002] of Applicant’s published specification states “…abrasive grains such as silica, alumina, or ceria…”, however, this language does not establish the scope of what is being excluded from the claim  language.  For purposes of examination, silica, alumina, and ceria is Examiner’s interpretation of what is being excluded by “does not comprise abrasive grains”.  Support for Examiner’s interpretation that colloidal silica is not interpreted as an abrasive grain in the instant specification can be found in Applicant’s specification [0152] and [0216] teaching colloidal silica in the polishing composition.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14-17 and 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2014/0302752 A1).
	Tsuchiya et al. (US 2014/0302752 A1) teach a silicon polishing composition comprising water-soluble polysaccharides (see page 2 [0033] last line) having a weight average molecular weight of 100,000 or more and 2,000,000 (see page 3, [0035]) explicitly teaching the same range as in claims 14-15.  
	Limitation to an anionic surfactant [0050] selected from Group B compounds having a sulfonic acid (salt) group, compounds having a sulfuric acid ester (salt) group, compounds having a phosphonic acid (salt) group, compounds having a phosphoric acid (salt) group, and compounds having a phosphinic acid (salt) group is met by the art in [0055] teaching both the claimed an organic sulfonic acid, and an organic phosphonic acid.
	Regarding claim 16 limitation to a mass ratio of water-soluble polysaccharides to the Group B anionic surfactant above is 0.70 or more and 2 or less is met by Tsuchiya et al. teaching in [0037] the content of the water-soluble polymer with the [0053] teaching the content of the surfactant which ratio is 1:1 encompassing the claimed range of claim 16.  
	Limitation of the pH buffer of claim 17 can be found in [0055-0056] teaching the weak acids of the claim 17 (ie ethylenediamine tetraacetic acid) and the weak bases of claim 17 (ie methylamine) in [0044] also teaching the conjugate base of claim 17. The conjugate acid of claim 17 is met by the art in [0055] teaching sulfuric acid. 
	Limitation to claim 19 pH adjuster is taught in [0055] teaching formic acid.
	The pH limitations of claims 21-22 and 24-25 are taught in [0048] specifically teaching the silicon polishing composition has a pH greater than 8 and 11 or less encompass the claimed range.  
	Regarding the claim limitation that the surface treatment composition does not comprise abrasive grains as is required by amended claim 1, see [0019] on page 2 guiding one of ordinary skill to not include the silica, alumina, or ceria of the Applicant’s specification and instead use colloidal silica to specifically reduce the scratches generated on the surface of a substrate in a polishing step.  See [0019] on page 2, left column where Tsuchiya et al. addresses the scratching problem with said abrasives and guides one of ordinary skill to colloidal silica which reduces the tendency to scratch.  It is the Examiner’s position that the teaching in [0019] of Tsuchiya meets the claimed exclusion given that there is no specific definition as to what is included or excluded by the term “abrasive grains” in the instant specification, and thus, one of ordinary skill in reading the instant specification would exclude silica, alumina, and ceria.  Examiner notes the instant specification in [0152]  teaches the same colloidal silica for polishing which is the same utility as that of Tsuchiya.     
	Tsuchiya et al. (US 2014/0302752 A1) do not exemplify the composition of claim 1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed composition comprising a watersoluble polysaccharide of the claimed MW and anionic surfactant as claimed because Tsuchiya et al. teach a similar silicon polishing composition comprising the claimed watersoluble polysaccharide of the same MW and anionic surfactant in general.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2014/0302752 A1) as applied to claims 1 and 14-17 and 19, 21-25 above, and further in view of Panandiker et al. (WO2011123736A1).
	Tsuchiya et al. (US 2014/0302752 A1) is relied upon as set forth above. Tsuchiya et al. do not teach the pH buffer peptides in claim 18 and do not teach the antiseptic of claim 20.
	Panandiker et al. (WO2011123736A1) teach silicon care compositions (see title and page 5,ln.15) comprising the claimed pH buffer peptides on page 48,ln.10 and antiseptic benzoyl peroxides and erythromycin on page 49,ln.30-33. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silicon polishing composition of Tsuchiya et al. with the claimed pH buffer peptides in claim 18 and do not teach the antiseptic of claim 20 because Panandiker et al. teach the claimed pH buffer peptides on page 48,ln.10 and antiseptic benzoyl peroxides and erythromycin on page 49,ln.30-33 provide care benefits to the silicon in general.  
	One of ordinary skill in the art would have been motivated to combine the teachings of Tsuchiya et al. with that of Panandiker et al. since both teach silicon treatment compositions.
 Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761